Case 0:19-cv-60642-BB Document 17 Entered on FLSD Docket 06/21/2019 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60642-BLOOM/Valle

 DANNY AVILA,

          Plaintiff,

 v.

 GTR MOTORS, INC.,

       Defendant.
 ________________________________/

                                              ORDER

          THIS CAUSE is before the Court upon Plaintiff Danny Avila’s Motion to Strike Response

 to Complaint and for Entry of Clerk’s Default, ECF No. [16] (the “Motion). On June 3, 2019,

 Defendant GTR Motors, Inc.’s Response to the Complaint was filed by Igor Gusev. ECF No. [13].

 Because Defendant is a corporation, it is an “artificial entity that can act only through agents[,]

 cannot appear pro se, and must be represented by counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d

 1381, 1385 (11th Cir. 1985) (citations omitted); see also United States v. Hagerman, 549 F.3d 536,

 537 (7th Cir. 2008) (“[A] limited liability company . . . , like a corporation, cannot litigate in a

 federal court unless it is represented by a lawyer.” (citations omitted)). No representation has been

 made that Igor Gusev is an attorney serving as Defendant’s counsel who may appear before the

 Court.

          Accordingly, it is ORDERED AND ADJUDGED as follows:

          1. Plaintiff’s Motion, ECF No. [16], is GRANTED in part and DENIED in part.

          2. Defendant’s Response to the Complaint, ECF No. [13], is STRICKEN.

          3. Defendant shall have until June 27, 2019 to retain counsel, who, by such date, must
Case 0:19-cv-60642-BB Document 17 Entered on FLSD Docket 06/21/2019 Page 2 of 2
                                                            Case No. 19-cv-60642-BLOOM/Valle


              file a notice of appearance and submit Defendant’s response to Plaintiff’s Complaint

              or show cause why default should not be entered.

        DONE AND ORDERED in Chambers at Miami, Florida, on June 20, 2019.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 GTR Motors, Inc.
 Igor Gusev, Registered Agent
 1221 Hayes St.
 Hollywood, FL 33019




                                                 2
